The State of




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                     Tuesday, May 5, 2015

                                      No. 04-15-00083-CR

                                       John COLEMAN,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR10029
                           Honorable Sid L. Harle, Judge Presiding

                                         ORDER
      Appellant’s brief was due April 30, 2015. On that day, appellant’s counsel filed a motion
asking this court to permit him to file a “paper” copy of his motion for extension of time to file
the brief – as opposed to e-filing – because counsel’s Internet service is down. We GRANT
appellant’s motion to file a paper copy of the first motion for extension of time and ORDER the
clerk of this court to file both motions. We advise appellant’s counsel that our order permits him
to paper file only the first extension of time. All other filings must comport with the rules
regarding e-filing. Additionally, we GRANT appellant’s first motion for extension of time.


                                                     _________________________________
                                                     Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court